The plaintiff in error, hereinafter called defendant, was convicted in the county court of Okfuskee county of having the unlawful possession of whisky, and was sentenced to pay a fine of $250 and to serve 90 days in the county jail.
The record discloses that at the time charged, officers with a search warrant found on premises adjoining that of defendant a half gallon of whisky. There is also testimony that the defendant at the time said the whisky was his and that he would come in later and plead guilty. The evidence of defendant's possession is weak. *Page 44 
The appeal was duly lodged in this court, but no briefs in support have been filed. We are not prepared to say there is not sufficient evidence to sustain the judgment. Justice requires that the judgment be modified by reducing the punishment assessed to a fine of $50 and confinement 30 days in the county jail.
As modified, the case is affirmed.